OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of voluntary manslaughter and assessed punishment at confinement for ten years, probated. The Court of Appeals affirmed appellant’s conviction. 717 S.W.2d 691 (Tex.App. — San Antonio, 1986).
As in every case, this Court’s decision to refuse appellant’s petition for discretionary review should not be construed as approval by this Court of the language or reasoning used by the Court of Appeals in reaching its decision. Specifically, in the instant case, the Court of Appeals’ discussion of the trial court’s sua sponte excusal of two venirepersons is disavowed.
Appellant’s petition for discretionary review is refused.